DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. 
Applicant argument – (pages 6-7) Applicant argued the lack of teaching regarding new amendment language to claims 1, similarly claim 16 and 17, such as identifying region of interest on the pathology slides as well as reduced dimensionality view of the pathology feature. Please read the Remarks for further detail.
Examiner’s response – Examiner respectfully disagree. Podilchuk et al teaches in the field of diagnosis of abnormal such as cancer, metastases, disease, defect in region of interest in image frames as taught in paragraph 0003-007 which address pathology of the instant invention. Podilchuk et al address the teaching of “reduced dimensionality” in 0056-0057, especially in 0057 where the use of static two-dimensional, view as reduced dimensionality, for computer aid detection (CAD) of the abnormally which is in-line with what is disclosed by the specification of the instant invention. This response is applied to claims 1, 16 and 17.

Applicant argument – (pages 7-8) Applicant argued the lack of teaching of Madabhushi et al (US 2018/0129911) regarding the claimed first and second convolutional neural network (CNN). Please read the Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree. The teaching of claim 4 was address by Podilchuk et al (2018/005330) and Madabhushi et al (US 2018/0129911) in view of BOZORGTABAR et al (US 2018/0061046), where claim 4 is taught by BOZORGTABAR et al (US 2018/0061046) in figure 5 and 0057 where the Office Action mapped out the teaching of a first CNN and a second CNN. Applicant’s argument is viewed as moot since it was BOZORGTABAR et al that addresses claim 4 and not Madabhushi et al as argued by the applicant. 

Applicant argument – (pages 8-9) Applicant argued the lack of teaching of claim language of claims 3 and 8, especially the claim language such as a surface map that is view as reduced dimensionality, which is define by the applicant to be planer view, two dimensional view, or t-SNE. Please read the Remark for further detail. 
Examiner’s response – Examiner respectfully disagree. Podilchuk et al address the teaching of “reduced dimensionality” in 0056-0057, especially in 0057 where the use of static two-dimensional, view as reduced dimensionality, for computer aid detection (CAD) of the abnormally which is in-line with what is disclosed by the specification of the instant invention. This address claim 3. 
	Regarding claim 8 language “…t-distributed stochastic neighbor embedding visualization depicting the hyperdimensional space modeled by the convolutional neural network” Examiner found that the lacking this teaching by Podilchuk et al persuasive. However, an updated search found that Bagci et al (US 2018/0165808) teach the use of t-SNE in figure 5, paragraph 0049 and 0124-0126 which is use for pathologies detection and segregating, where the use of CNN for modeling is applied as taught in 0141. Please see the Office action below for more detail. 
Applicant argument – (pages 8-9) Applicant argued the lack of teaching of claim language of claims 12 “…a class activation map having the region of interest and the predicted region of interest type” Please read the Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree. Podilchuk et al teach in 0005 teach reflection (class activation map) structures and artifacts of the object. Podilchuk et al further teaching in 0074 and 0083, where classifier detection of lesion on static method, which above such as static two-dimensional image frame with computer aided-detection (CADs) which are CNN. Class activation map is a simple technique to get the discriminative image regions used by a CNN to identify a specific class in the image, where regions that are identified as region of interest (ROI) by a classification using a CNN , where this is taught by Podilchuk in 0005, 0074 and 0083. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 12-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al (2018/005330) in view of Madabhushi et al (US 2018/0129911).
Claim 1:
Podilchuk et al (2018/005330) teach the following subject matter:
A computer platform for digital pathology (0003 teaches CAD (computing platform) for abnormal, cancer, disease, defect (pathology) for brain, lung, colon, bone, artery, heart…etc) comprising: 
memory having a stored data structure defining one or more convolutional neural network that models a hyperdimensional space, the convolutional neural network trained using pathology images (0007 teach memory for storing plurality of image frames (slides); 0010 teaches memory for storage and to processing of image data and temporal data (hyperdimensional space); 0036 teaches memory for logic and software for processing such as convolutional neural networks (CNNs); 0074 teaches use of CNNs in real-time (hyperdimensional space) medical imaging) 
one or more processors in communication with memory having the stored data structure defining the convolutional neural network (0007 teach processor to perform all the operations above; 0010 teaches processor connection (in communicate) to memory for data access and processing; 0074 teaches the use of CNN for image processing); and 
one or more programs, wherein the one or more program are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions to (above teach memory and processor; 0037 teaches program such as subroutine, function, procedure, applet, routine, source code, shared library/dynamic load library):
a reduced dimensionality view of the pathology features for classifying the predicted region of interest type, and annotations of the predicted region of interest (paragraph 0056-0057, especially 0057 teach mapping and tracking (annotation) of region of interest (ROI) using static two dimensional (reduced dimensional view) of the matching of positive/false positives (prediction) of the locations (ROIs)).
Podilchuk et al teach all the subject matter above but not the following which is taught by Madabhushi et al (US 2018/0129911):
determine a region of interest on a pathology slide and a predicted region of interest (ROI) type by classifying a plurality of pathology features abstracted from the pathology slide  and identifying the region of interest on the pathology slide by a processor of the one or more processors using the one or more convolutional neural network defined by the data structure stored in the memory (figure 1 and 0021 teach extracted region of interest (ROI) from whole slide imaging (WSI view as pathology slide), 0004-0005 teach WSI of pathology slides, where digitized WSI images for features to intended classification by supervised machine learning, where 0016-0018 teaches the use of convolutional neural networks (CNNs) for predicting; figure 6 and 0063-0067 teaches extract ROIs of WSI (pathology slide), ROIs for CNNs where CNNs output probability (prediction) for classification);
generate, at an interface tool for display on a display device, output indications of the region of interest on a visual representation of the pathology slide type on the visual representation of the pathology slide (0063-0067 teach display (interface tool) of WSI with ROIs/patch with probability (predict) and involving information present of the biopsy sample (annotation)).
Podilchuk et al and Madabhushi et al are both in the field of image analysis especially processing image of pathology region of interest using convolutional neural network for prediction such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the computer system of Podilchuk et al to processing the pathology slides of Madabhushi et al for its feature with CNN outputting probability/predict such would facilitate deep-phenotyping to support precision medicine initiatives to enhance the targeting of therapeutics based on the deeper understanding of disease mechanisms and their manifestations within individual patients as disclosed by Madabhushi et al in 0016. 


Claim 2:
Podilchuk et al teaches:
The platform of claim 1, 
wherein the processor executes the instructions to determine the predicted region of interest type by determining a mapping of the region of interest to a portion of the hyperdimensional space (0009 and 0077-0078 teach predicted ROI in regard with motion vector, where such motion vector is mapped over time (temporal or real-time which is view as hyper-dimensional space) by means of optical flow; 0055 teaches mapping function of ROIs between adjacent images in a sequence with vector mapping to determined motion or tracking information (features) between temporal (hyperdimensional) frames of medical images), 
wherein the portion recognizes one or more of the plurality of pathology features consistent with the predicted region of interest type (0055 teaches ROIs (portion, including predicted ROIs taught above) tracking or mapping across sequence frames; 0056-0057 teaches optical flow with feature tracking mapping across each temporal frames).

Claim 3:
Podilchuk et al teach:
The platform of claim 1, wherein the processor executes the instructions to generate the output indications comprising 
a surface map showing the basis of a prediction for the predicted region of interest type, the surface map being a reduced dimensionality view of a classification for the predicted region of interest type (0056 teaches pattern of surface (surface map) with feature- tracking (predicted region of interest type) over time interval with phase correlation, block-base method, differential method, discrete optimization method (reduce dimensionality view) of the extracted visual feature (classifications)).

Claim 6:
Podilchuk et al teach:
The platform of claim 1, wherein the processor executes the instructions to receive, at the interface tool, an input indication that a specific region of interest is of an unknown type (claims 45-52 teach operator can edit, label and identify of false positives, which are view as specific region of interest as well as unknown type).

Claim 7:
Podilchuk et al teach:
The platform of claim 1, wherein the processor executes the instructions to determine a prediction score for the predicted region of interest type using the convolutional neural network (0015 teaches generating persistence value (prediction score) of the ROIs across sequential image frames for correlation; above teaches the use of CNN).

Claim 9:
The platform of claim 1, wherein the processor executes the instructions to determine the region of interest on the pathology slide and the predicted region of interest (ROI) type by tiling an image on the pathology slide into a plurality of image tiles and classifying the plurality of image tiles using the convolutional neural network (above teach ROI and predicted ROI of pathology slide (image frames) with classifying with the use of CNN; Podilchuk et al teach - 0055 teaching the use of block matching (tiles) for the vector mapping and tracking information between consecutive temporal frames).
Claim 12:
The platform of claim 1, wherein the processor executes the instructions to generate, at the interface tool, a class activation map having the region of interest and the predicted region of interest type (above teaches ROI and predicted ROI, interface tool and CNN; Podilchuk et al teach - 0005 teach reflection (class activation map) structures and artifacts of the object).

Claim 13: 
The platform of claim 1, wherein the pathology features and the predicted region of interest type comprise a tumor type selected from the group of a cancer tumor type, a brain tumor type, and a lung tumor type (above teaches pathology feature and predicted ROI; Podilchuk et al teach - 0003 teaches selection of group such as abnormal brain, breast scanner, lung cancer, color cancer, prostate cancer…extraction of features which characterize the boundary shape of the lesion (tumor) morphology features and texture features).

Claim 16:
Podilchuk et al teaches a process (0002 teaches method and system for processing medical image) for digital pathology upon an unclassified pathology image comprising: at a processor, 
receiving the unclassified pathology image (0008 teach collecting (receiving) image data or video clips to detect difference associated to reduce number of false positive lesion or abnormality detection (unclassified pathology)); 
determining a region of interest on a pathology slide and a predicted region of interest (ROI) type by classifying a plurality of pathology features abstracted from the pathology slide by the processor using one or more convolutional neural network that models a hyperdimensional space the one or more convolutional neural network defined by the data structure stored in the memory (0009 and 0077-0078 teaches determining region of interest (ROI) of captured images/video of two-dimensional images (slide, above teach pathology) and determining degree of predicted ROI by tracking motion vector with optical flow, where the optical flow of feature such as cell density, lesions with differing level or stiffness and deformability, tracking of position and shape across spatial or temporal frame (hyperdimensional space); 0083 teach the use of CNN for such vectors in real-time (hyperdimensional space); 0003 detail features such as boundary shape (lesion morphology feature), texture feature, size, shape, orientation, ill-defined or diffused boundary of lesions), the convolutional neural network trained using pathology images (0074 teaches train a classifier (CNN) with lesions (pathology images)), the convolutional neural network stored on a memory accessible by the processor (0007 teach processor to perform all the operation above; 0010 teaches processor connection (in communicate) to memory for data access and processing; 0074 teaches the use of CNN for image processing),
the surface map being a reduced dimensionality view of the pathology features for classifying the predicted region of interest type, and annotations of the predicted region of interest (paragraph 0056-0057, especially 0057 teach mapping and tracking (annotation) of region of interest (ROI) using static two dimensional (reduced dimensional view) of the matching of positive/false positives (prediction) of the locations (ROIs)).
Podilchuk et al teach all the subject matter above but not the following which is taught by Madabhushi et al:
generating output indications on the pathology image by the processor using the classification data, the output indications comprising the region of interest, the predicted region of interest type and a surface map showing a basis of the prediction for the predicted region of interest type (figure 1 and 0021 teach extracted region of interest (ROI) from whole slide imaging (WSI view as pathology slide), 0004-0005 teach WSI of pathology slides, where digitized WSI images for features to intended classification by supervised machine learning, where 0016-0018 teaches the use of convolutional neural network (CNN) for predicting; figure 6 and 0063-0067 teaches extract ROIs of WSI (pathology slide), ROIs for CNN where CNN output probability (prediction) for classification)and 
visually annotating the pathology image using the processor to generate an interface tool with the output indications (0063-0067 teach display (interface tool) of WSI with ROIs/patch with probability (predict) and involving information present of the biopsy sample (annotation)).
Podilchuk et al and Madabhushi et al are both in the field of image analysis especially processing image of pathology region of interest using convolutional neural network for prediction such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the computer system of Podilchuk et al to processing the pathology slides of Madabhushi et al for its feature with CNN outputting probability/predict such would facilitate deep-phenotyping to support precision medicine initiatives to enhance the targeting of therapeutics based on the deeper understanding of disease mechanisms and their manifestations within individual patients as disclosed by Madabhushi et al in 0016. 

Claim 17:
Podilchuk et al teaches a computer product with non-transitory computer readable media (0037 teach non-transitory storage medium) storing program instructions to configure a processor to: 
update an interface tool to display the output indications and the annotations on a display device (0097 teaches display of image after processing (output); claims 45-52 teach operator can further edit, identify and label for re-train, which is view as update),
a reduced dimensionality view of the pathology features for classifying the predicted region of interest type, and annotations of the predicted region of interest (paragraph 0056-0057, especially 0057 teach mapping and tracking (annotation) of region of interest (ROI) using static two dimensional (reduced dimensional view) of the matching of positive/false positives (prediction) of the locations (ROIs)).
Podilchuk et al teach all the subject matter above but not the following which is taught by Madabhushi et al:
determine a region of interest on a pathology slide and a predicted region of interest (ROI) type by classifying a plurality of pathology features abstracted from the pathology slide by the processor using one or more convolutional neural network that models a hyperdimensional space, the convolutional one or more neural networks trained using pathology images, the one or more convolutional neural network stored on a memory accessible by the processor (figure 1 and 0021 teach extracted region of interest (ROI) from whole slide imaging (WSI view as pathology slide), 0004-0005 teach WSI of pathology slides, where digitized WSI images for features to intended classification by supervised machine learning, where 0016-0018 teaches the use of convolutional neural network (CNN) for predicting; figure 6 and 0063-0067 teaches extract ROIs of WSI (pathology slide), ROIs for CNN where CNN output probability (prediction) for classification);
generate output indications of the region of interest on a visual representation of the pathology slide and annotations of the predicted region of interest type on the visual representation of the pathology slide (0063-0067 teach display (interface tool) of WSI with ROIs/patch with probability (predict) and involving information present of the biopsy sample (annotation)).
Podilchuk et al and Madabhushi et al are both in the field of image analysis especially processing image of pathology region of interest using convolutional neural network for prediction such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the computer system of Podilchuk et al to processing the pathology slides of Madabhushi et al for its feature with CNN outputting probability/predict such would facilitate deep-phenotyping to support precision medicine initiatives to enhance the targeting of therapeutics based on the deeper understanding of disease mechanisms and their manifestations within individual patients as disclosed by Madabhushi et al in 0016. 

Claim 18:
Podilchuk et al teach:
The computer product of claim 17, 
wherein the instructions configure the processor to determine the predicted region of interest type by determining a mapping of the region of interest to a portion of the hyperdimensional space (0009 and 0077-0078 teach predicted ROI in regard with motion vector, where such motion vector is mapped over time (temporal or real-time which is view as hyperdimensinal space) by means of optical flow; 0055 teaches mapping function of ROIs between adjacent images in a sequence with vector mapping to determined motion or tracking information (features) between temporal (hyperdimensional) frames of medical images), 
wherein the portion recognizes one or more of the plurality of pathology features consistent with the predicted region of interest type (0055 teaches ROIs (portion, including predicted ROIs taught above) tracking or mapping across sequence frames; 0056-0057 teaches optical flow with feature tracking mapping across each temporal frames).
Claim 19:
Podilchuk et al teach:
The computer product of claim 17, wherein the instructions configure the processor to generate the output indications comprising a surface map showing the basis of a prediction for the predicted region of interest type, the surface map being a reduced dimensionality view of a classification for the predicted region of interest type (0056 teaches pattern of surface (surface map) with feature- tracking (predicted region of interest type) over time interval with phase correlation, block-base method, differential method, discrete optimization method (reduce dimensionality view) of the extracted visual feature (classifications)).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al (2018/005330) and Madabhushi et al (US 2018/0129911) in view of BOZORGTABAR et al (US 2018/0061046).
Claim 4:
Podilchuk et al and Madabhushi et al teaches all the subject matter above but not the following which is taught by BOZORGTABAR et al:
The platform of claim 1, wherein the processor executes the instructions to use a first convolutional neural network to classify the pathology slide and, based on the classification, select a second convolutional neural network to determine the region of interest on the pathology slide (figure 5 and 0057 teach first CNN to classify (heat-maps match to ground truth of skin lesion) and second CNN produce pixel wise heat-map of skin lesion to identify a region of interest (ROI)).
Podilchuk et al, Madabhushi et al and BOZORGTABAR et al are both in the field of image analysis especially the use of CNN for classification of region of interest such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the computer system of Podilchuk et al and Madabhushi et al by BOZORGTABAR et al regarding the use of CNNs for classification and ROI would improve the segmentation accuracy for identifying boundary of lesion in medical images as disclosed by BOZORGTABAR et al in 0013. 

Claim 20:
Podilchuk et al and Madabhushi et al teaches all the subject matter above but not the following which is taught by BOZORGTABAR et al:
The computer product of claim 17, wherein the instructions configure the processor to use a first convolutional neural network to classify the pathology slide and, based on the classification, select a second convolutional neural network to determine the region of interest on the pathology slide (figure 5 and 0057 teach first CNN to classify (heat-maps match to ground truth of skin lesion) and second CNN produce pixel wise heat-map of skin lesion to identify a region of interest (ROI)).
Podilchuk et al, Madabhushi et al and BOZORGTABAR et al are both in the field of image analysis especially the use of CNN for classification of region of interest such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the computer system of Podilchuk et al and Madabhushi et al by BOZORGTABAR et al regarding the use of CNNs for classification and ROI would improve the segmentation accuracy for identifying boundary of lesion in medical images as disclosed by BOZORGTABAR et al in 0013. 

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al (2018/005330) and Madabhushi et al (US 2018/0129911) in view of Roehrig et al (US 2002/0097902).
Claim 5:
Podilchuk et al and Madabhushi et al teaches region of interest, predicted region of interest and pathology slide/image and the subject matter above but not the following which is taught by Roehrig et al:
The platform of claim 1, wherein the output indications comprise an original pathology slide, a false colour slide, an overall view of the original pathology slide and the false colour slide, and a legend indicating and an associated false colour (figure 11a-b and 0065 teaches annotation map (legend) with colored ROIs with false color assigned due to probability values (predicted) of the pathology slide/image (breast image)).
Podilchuk et al, Madabhushi et al, and Roehrig et al are both in the field of image analysis with detection of suspected abnormalities (tumor or lesion) of medical image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the computer system of Podilchuk et al and Madabhushi et al by Roehrig et al regarding coloring such would be easier by displaying for the physician’s viewing as disclosed by Roehrig et al in abstract.

Claim 21:
Podilchuk et al and Madabhushi et al teaches region of interest, predicted region of interest and pathology slide/image and the subject matter above but not the following which is taught by Roehrig et al:
The computer product of claim 17, wherein the output indications comprise an original pathology slide, a false colour slide, an overall view of the original pathology slide and the false colour slide, and a legend indicating and an associated false colour (figure 11a-b and 0065 teaches annotation map (legend) with colored ROIs with false color assigned due to probability values (predicted) of the pathology slide/image (breast image)).
Podilchuk et al, Madabhushi et al, and Roehrig et al are both in the field of image analysis with detection of suspected abnormalities (tumor or lesion) of medical image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the computer system of Podilchuk et al and Madabhushi et al by Roehrig et al regarding coloring such would be easier by displaying for the physician’s viewing as disclosed by Roehrig et al in abstract.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al (2018/005330) and Madabhushi et al (US 2018/0129911) in view of Stanitsas et al (US 2018/0165809).
Claim 10:
Podilchuk et al and Madabhushi et al teaches interface tool such as display and operator inputs and the use of CNN, but not the following which is taught by Stanitsas et al:
The platform of claim 1 wherein the processor executes the instructions to generate a distribution of a plurality of image tiles on a t-distributed Stochastic Neighbour Embedding plot, a planar (0055 teach image/slides that are further broken down into smaller blocks (tiles); 0137 teach t-distributed stochastic Neighbour Embedding (t-SNE) with plot of Figures 12A; figure 12a-d is the planer display).  
Podilchuk et al and Madabhushi et al and Stanitsas et al are both in the field of image analysis especially with image processing of lesions and its variants using CNN such that the combine would be predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the computer system of Podilchuk et al and Madabhushi et al by Stanitsas et al regarding the use of t-SNE would normalized to sum to one and concatenated to form a feature descriptor for the respective beach as disclosed by Stanitsas et al in 0137.

Claim 11:
Stanitsas et al further teaches
The platform of claim 10 wherein the processor executes the instructions to project representative image tiles from the plurality of image tiles onto the planar representation (figures 11-12A-D and paragraphs 0137 and 0142 teach display/project of the plurality of image tiles).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al (2018/005330) and Madabhushi et al (US 2018/0129911) in view of Zhou et al (US 2017/02006).
Claim 32:
Podilchuk et al and Madabhushi et al teaches the following subject matter:
The computer platform for digital pathology of claim 1 wherein the processor executes the instructions to:
determine a lesion classification of the detected lesion by implementing multi-class lesion classification using the convolutional neural network (Podilchuk et al - 0003 teaches different lesions, such as brain, breast, lung, colon, prostate, for classification; above teaches use of CNN);
determine a lesion sub-classification of the lesion classification by implementing lesion sub-classification using the convolutional neural network (Podilchuk et al - 0003 teaches sub-classification such as bone metastases, congenital heart defect and Alzheimer’s disease; above teaches use of CNN); and
generate, at the interface tool for display on [[a]] the display device, the output indication comprising the lesion sub-classification on a visual representation of the pathology slide (Podilchuk et al - 0097 teaches display images after processing (output); claims 45-47 teach output with ROI, view as including predicted region of interest, with label (annotation) so that operators can further edit, identify and label made by the CADe method; above 0003 teaches the use of CADe for diagnosis for classification, such as brain, breast, lung, colon, prostate, and further sub-classification such as bone  metastases, congenital heart defect and Alzheimer’s disease, where 0097 and claims 45-47 show these are label (annotated) and output for visual for operator interface such as edit, identify and label; claims 48-52 teaches operator feedback which would require interface and display). 
Podilchuk et al and Madabhushi et al teaches all the subject matter above, but not the following which is taught by Zhou et al:
detect a lesion on a pathology slide by implementing multi-class lesion segmentation using the convolutional neural network (0034 teaches detection of lesion with segmentation and multiclass classifier via a deep network (CNN); 0048 teaches use of CNN to extract using segmentation mask for ROI (lesion)).
Podilchuk et al, Madabhushi et al, and Zhou et al are both in the field of image analysis especially with image processing of lesions and its variants using CNN such that the combine would be predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the computer system of Podilchuk et al and Madabhushi et al by Zhou et al using CNN for lesion segmentation such would significantly reduce during training and testing as disclosed by Zhou et al in paragraph 0048.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al (2018/005330) and Madabhushi et al (US 2018/0129911) in view Bagci et al (US 2018/0165808).
Claim 8:
Podilchuk et al and Madabhushi et al teaches all the subject matter above, but not the following which is taught by Bagci et al:
The platform of claim 1, wherein the processor executes the instructions to generate, at the interface tool, a t-distributed stochastic neighbor embedding visualization of the convolutional neural network, the t-distributed stochastic neighbor embedding visualization depicting the hyperdimensional space modeled by the convolutional neural network (the use of t-SNE in figure 5, paragraph 0049 and 0124-0126 which is use for pathologies detection and segregating, where the use of CNN for modeling is applied as taught in 0141).
Podilchuk et al, Madabhushi et al, and Bagci et al are both in the field of image analysis especially with image processing of lesions and its variants using CNN such that the combine would be predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the computer system of Podilchuk et al and Madabhushi et al using t-SNE by Bagci et al where such method would automatically detecting and quantifying adiposity distribution as disclosed by Bagci et al in abstract. 

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madabhushi et al (US 2017/0161891) teaches High-throughput Adaptive Sampling For Whole-slide Histopathology Image Analysis – 0018 - facilitate more accurate and faster analysis of WSI images than conventional approaches by using high-throughput gradient-based adaptive sampling for whole-slide histopathology image analysis. Example methods and apparatus employ efficient adaptive sampling based on a probability gradient and quasi-Monte Carlo sampling, and further employ a representation learning classifier based on convolutional neural networks. Example methods and apparatus access a WSI and extract tiles from the WSI using random sampling. Example methods and apparatus apply a CNN classifier to an extracted tile, and produce a prediction associated with the tile. Example methods and apparatus use the prediction associated with the tile to build an interpolated probability map. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656